IN THE COMMONWEALTH COURT OF PENNSYLVANIA


US Airways, Inc. and Sedgwick                   :
Claims Management Services, Inc.,               :
                        Petitioners             :
                                                :
               v.                               :   No. 612 C.D. 2017
                                                :   Submitted: September 29, 2017
Workers’ Compensation Appeal                    :
Board (Bockelman),                              :
                      Respondent                :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE J. WESLEY OLER, JR., Senior Judge


OPINION BY JUDGE BROBSON                            FILED: February 22, 2018

               US Airways, Inc. (Employer) petitions for review of an order of the
Workers’ Compensation Appeal Board (Board), dated April 19, 2017. The Board
affirmed the order of a Workers’ Compensation Judge (WCJ), granting the claim
petition of Betty Bockelman (Claimant) based upon the finding that Claimant was
injured in the course and scope of her employment as required by Section 301(c)(1)
of the Workers’ Compensation Act (Act).1 We now affirm.
               Claimant worked for Employer as a Philadelphia-based flight attendant.
In order to get to work, Claimant drove her own vehicle to the airport and parked in
one of the two designated employee parking lots. Both parking lots are owned,
operated, and maintained by the City of Philadelphia/Division of Aviation (DOA),
for the use of all airport employees, not just those of Employer.           All airport

      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 411(1).
employees are required to get a secured identification display area (SIDA) badge in
order to park in these lots. The DOA issues SIDA badges. Employer pays a one-
time administrative fee at the time of an employee’s hire to process the background
check for the employee to receive a SIDA badge. After an employee parks, a shuttle
bus transports the employee from the employee parking lot to the airport terminal
(and vice versa). Employer does not own or exercise control over the shuttle buses.
Further, Employer does not require employees to use the airport employee parking
lots. Employer gives its employees no directive whatsoever in terms of how they
should commute to work.
              On January 23, 2015, Claimant parked her car in the employee parking
lot and rode the employee shuttle bus to the terminal to report for work. (Reproduced
Record (R.R.) at 24a-26a.) Employer scheduled Claimant to work a one-day trip
from Philadelphia to Miami and back. (Id. at 24a.) Claimant’s return flight from
Miami landed in Philadelphia at approximately 9:47 p.m., and, after a brief
discussion with a co-worker, Claimant departed the terminal to the employee shuttle
bus stop. (Id. at 28a, 42a.) After Claimant boarded the shuttle bus, she attempted to
lift her suitcase onto the luggage racks. (Id. at 27a.) While trying to place her
luggage on the racks, Claimant stepped in water on the floor, causing her right foot
to slide out from underneath her. (Id.) Claimant’s left knee buckled, causing her to
fall backwards, crushing her left foot under her. (Id.) Claimant felt something rip
in her left foot. (Id.) Other passengers had to assist Claimant from the floor to a
seat. (Id.)
              On June 2, 2015, Claimant filed a claim petition, alleging that she
sustained work-related injuries to her left foot from her January 23, 2015 slip and
fall. (Id. at 4a.) Employer filed a timely answer, denying that Claimant was within


                                         2
the scope of her employment at the time of her injury. (Id. at 9a.) The WCJ held a
hearing on October 28, 2015. (Id. at 84a.)
              In support of her petition, Claimant testified by deposition and
presented documentary evidence. In opposition, Employer presented the testimony
of Anthony Stanley (Stanley), Director of Planning and Administration for
Employer, and documentary evidence.
              By decision dated April 27, 2016, the WCJ concluded that Claimant
sustained injuries in the course and scope of her employment. (WCJ Decision,
attached to Petitioner’s brief as “Ex. 1.”) Specifically, the WCJ concluded: (1) the
injury occurred on Employer’s premises; (2) Claimant’s presence on the shuttle bus
was required by the nature of her employment; and (3) the injury was caused by the
condition of the premises. (Id.) Employer appealed to the Board, and, by opinion
dated April 19, 2017, the Board affirmed. (Board Decision, attached to Petitioner’s
brief as “Ex. 2.”) Employer then petitioned this Court for review.
              On appeal,2 Employer essentially argues that the Board erred as a
matter of law in concluding that Claimant was in the course and scope of her
employment at the time of her injury. Specifically, Employer argues that the Board
erred in concluding that Claimant’s injury occurred on Employer’s premises,
because Employer did not own, lease, or control the shuttle bus and parking lot, and
they were not integral to Employer’s business. Employer also argues that the Board
erred in concluding that Claimant’s presence on the bus was required due to her



       2
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.
C.S. § 704.

                                               3
employment status, because Employer never required Claimant to use the shuttle
bus.
               Pursuant to Section 301(c)(1) of the Act, an injury is compensable if it
“(1) arises in the course of employment and (2) is causally related thereto.” U.S.
Airways v. Workers’ Comp. Appeal Bd. (Dixon), 764 A.2d 635, 640
(Pa. Cmwlth. 2000), appeal denied, 788 A.2d 382 (Pa. 2001). Injuries may arise in
the course of employment in two distinct situations:
               (1) where the employee is injured on or off the employer’s
               premises, while actually engaged in furtherance of the
               employer’s business or affairs; or (2) where the employee,
               although not actually engaged in the furtherance of the
               employer’s business or affairs, (a) is on the premises
               occupied or under the control of the employer, or upon
               which the employer’s business or affairs are being carried
               on, (b) is required by the nature of his employment to be
               present on the employer’s premises, and (c) sustains
               injuries caused by the condition of the premises or by
               operation of the employer’s business or affairs thereon.

Id.
               As there is no dispute that Claimant was not actually engaged in the
furtherance of Employer’s business, Claimant’s injury is compensable under the Act
if      she   establishes   that   (1)   the   injury    occurred    on     Employer’s
premises, (2) Claimant’s presence thereon was required by the nature of her
employment, and (3) the injury was caused by the condition of the premises or by
operation of Employer’s business thereon. See Workmen’s Comp. Appeal Bd.
(Slaugenhaupt) v. United States Steel Corp., 376 A.2d 271, 273 (Pa. Cmwlth. 1977).
It is undisputed that Claimant has established the third prong of the Slaugenhaupt
test.



                                           4
               First, we address Employer’s argument that focuses on the disputed first
prong of the Slaugenhaupt test—that the injury occurred on Employer’s premises.
Employer contends that Claimant cannot establish that she was injured on
Employer’s premises because (1) Employer never owned, leased, maintained, or
controlled the shuttle bus, and (2) the shuttle bus does not comprise an integral part
of Employer’s business because Employer did not cause Claimant to be there.
               In    construing      the    term     “premises”      as    contemplated        by
Section 301(c)(1) of the Act, the determinative question is whether the site of the
accident is so connected with the employer’s business as to form an integral part
thereof. Epler v. N. Am. Rockwell Corp., 393 A.2d 1163, 1166-67 (Pa. 1978). In
this analysis, “the critical factor is not the employer’s title to or control over the area,
but rather the fact that . . . [the employer] had caused the area to be used by . . .
employees in performance of their assigned tasks.”3 Id. at 1167. Further, this Court
has held that reasonable means of access to the workplace is considered an integral
part of the employer’s business, and, therefore, is part of the employer’s “premises.”
Newhouse v. Workmen’s Comp. Appeal Bd. (Harris Cleaning Serv., Inc.), 530 A.2d
545, 546-47 (Pa. Cmwlth. 1987), appeal denied, 538 A.2d 879 (Pa. 1988). Thus,
Employer’s contention that the shuttle bus could not be part of its premises because
it did not own, lease, maintain, or control the shuttle bus is not dispositive of whether
the shuttle bus was part of Employer’s premises.
               Our courts have held that an employer’s premises includes reasonable
means of access to the workplace, whether or not the employer owns the land. See
Newhouse, 530 A.2d at 546-47. Further, an employer’s premises is property that

       3
         While the question of whether an employer required a claimant to be at the location of
injury constitutes a separate and distinct prong of the Slaugenhaupt test, it may also be a factor
considered when determining whether an area is part of an employer’s premises.
                                                5
“could be considered an integral part of the employer’s business.” Ortt v. Workers’
Comp. Appeal Bd. (PPL Servs., Corp.), 874 A.2d 1264, 1267 (Pa. Cmwlth. 2005).
Property becomes integral to an employer’s business when the employer causes
employees to be in the area. Epler, 393 A.2d at 1167.
               A means of access customarily used by employees for ingress and
egress can be such an integral part of an employer’s business as to be considered
part of the premises. In Interstate United Corporation v. Workmen’s Compensation
Appeal Board, 424 A.2d 1015 (Pa. Cmwlth. 1981), the claimant worked as a
cafeteria worker inside of a plant. The employer leased the cafeteria from the plant
owner. Interstate United Corp., 424 A.2d at 1016. The claimant sustained injuries
after falling on the steps of a footbridge that connected the plant to a public street.
Id. The plant owner, not the employer, owned and controlled the footbridge. Id.
This Court, in concluding that the footbridge comprised the employer’s premises for
the purposes of the Act, opined:
               [T]he record shows that [employer’s] cafeteria was located
               in the interior of the . . . plant, that employees customarily
               crossed the footbridge the claimant was injured on to enter
               and exit the cafeteria area, and that [employer] was aware
               of this fact. In numerous cases Pennsylvania Courts have
               held that a reasonable means of access to the situs of an
               employer’s business operation is such an integral part of
               an employer’s business as to be encompassed within the
               definition of “premises” as that term is used in Section
               301(c)(1) of the Act.

Id. at 1017.
               Also instructive to our analysis is this Court’s holding in Fashion
Hosiery Shops v. Workmen’s Compensation Appeal Board, 423 A.2d 792
(Pa. Cmwlth. 1980). In Fashion Hosiery Shops, a claimant sustained injuries after
she fell while approaching an entrance to her workplace. Fashion Hosiery Shops,

                                             6
423 A.2d at 794. The employer had three separate points of entry and indicated no
preference to claimant as to which entry point to utilize. Id. at 793-94. The employer
did not own, lease, or control the walkway upon which the claimant fell. Id. at 797.
On appeal to this Court, the employer essentially argued that the claimant’s injury
did not occur on employer’s premises because the claimant had multiple means of
entry to the workplace, and the employer did not instruct her to utilize any specific
one.   Id. at 794.   In determining that the walkway comprised the employer’s
premises, we found no significance in the fact that the employer did not require
claimant to use a specific entry to the workplace. Id. at 797. In so holding, we
opined:
             Given the relational nature of the area in question to the
             employer’s place of business, it must be concluded that the
             claimant was injured on an entranceway that was available
             and intended for her use; and as such, it constituted part of
             the employer’s premises, regardless of its not being owned
             or controlled by the employer. Nor does the availability
             of alternative entrances nullify that conclusion. Each of the
             three available and intended ways of ingress to Fashion’s
             shop was a part of Fashion’s “premises” for purposes of
             Section 301(c) of the Workmen’s Compensation Act.

Id.
             The instant case is analogous to both Interstate United Corporation and
Fashion Hosiery Shops. Claimant used the airport parking lot and shuttle bus to
enter and exit the workplace. (R.R. at 11a-12a.) It is undisputed that Employer does
not own or exercise control over the parking and shuttle services. Claimant uses the
shuttle bus as a customary means of ingress and egress, much like the claimants in
Interstate United Corporation and Fashion Hosiery Shops utilized the footbridge
and walkway. Claimant used her vehicle as her means of transportation to work,
and the airport provided employees who work at the airport, including Claimant,

                                          7
with parking at no cost in employee parking lots designated by the airport. (Id. at
73a.) In order to get from the parking lot to the terminal, Claimant rode the shuttle
bus provided by the airport to transport employees to and from its parking lots and
terminal. As part of doing business with the airport, Employer understood that the
airport would transport Employer’s employees who drove to work. Thus, Employer
also understood that, in order to arrive at their work area to start their shift,
employees who drive to work invariably board the shuttle bus after their commute
to the airport. Similarly, Employer also understood that, in order to leave their work
area at the end of their shift, employees who drive to work invariably board the
shuttle bus to return to their vehicle. Accordingly, the shuttle bus is such an integral
part of Employer’s business as to be part of the premises, in addition to being a
customary means of ingress and egress, and the WCJ correctly concluded as such.
             Having concluded that Claimant met the first prong of the
Slaugenhaupt test—that the injury occurred on Employer’s premises, we now turn
our focus to the disputed second prong of the Slaugenhaupt test—that the nature of
Claimant’s employment required her to be on Employer’s premises where she was
injured. Employer essentially argues that Claimant’s presence on the shuttle bus
was not required, as Employer gave her no directive on where to park, and,
accordingly, Employer did not require Claimant to board the shuttle bus.
             In    ICT   Group     v.   Workers’    Compensation       Appeal    Board
(Churchray-Woytunick), 995 A.2d 927 (Pa. Cmwlth. 2010), this Court considered
whether a claimant who sustained an injury from slipping on ice on her employer’s
premises when leaving for her lunch break was injured within the course of her
employment.       With regard to the second prong of the Slaugenhaupt test, the
employer argued that the nature of the claimant’s employment did not require her to


                                           8
be present in the parking lot during her lunch break, and, therefore, she was not
injured in the course and scope of her employment. The employer took this position
because the claimant had started her lunch break and had independently decided to
leave the employer’s premises at that time. We placed no significance on the fact
that the claimant had “independently” decided to leave the building during her lunch
break when we concluded that the claimant’s presence was required by the nature of
her employment. In reaching that conclusion, we applied the same rule applicable
to situations where the employee is arriving at the workplace to commence the
workday or departing from the workplace at the completion of the workday—that
“any injury occurring to an employee up until the time he leaves the premises of the
employer, provided that it is reasonably proximate to work hours, is compensable.”
ICT Group, 995 A.2d at 932 (quoting Epler, 393 A.2d at 1166). We observed that
“[t]he rationale behind this rule is that ‘once an employee is on the [e]mployer’s
premises, actually getting to or leaving the employee’s work station is a necessary
part of employee’s employment.’”4              Id. (quoting Allegheny Ludlum Corp. v.
Workers’ Comp. Appeal Bd. (Hines), 913 A.2d 345, 349 (Pa. Cmwlth. 2006), appeal
denied, 932 A.2d 77 (Pa. 2007)). Because the claimant was still in the process of
walking from her work station to her car at the time of her injury, the Court
determined that “her presence on [the e]mployer’s premises remained so connected


       4
          Pennsylvania courts have found that a claimant’s presence is not “required” on an
employer’s premises if her presence does not occur within a reasonable time before or after her
work shift or if the claimant is in an area unrelated to her work. See Heverly v. Workmen’s Comp.
Appeal Bd. (Ship N Shore), 578 A.2d 575 (Pa. Cmwlth. 1990) (holding claimant’s presence not
required for the purposes of Section 301(c)(1) of the Act after leaving work for the day and
sustaining an injury upon returning later to retrieve her eyeglasses); see also Giebel v. Workmen’s
Comp. Appeal Bd., 399 A.2d 152 (Pa. Cmwlth. 1979) (holding claimant’s presence not required
in different part of department store from part in which she worked). The instant case, however,
does not implicate Heverly or Giebel.

                                                9
to the employment relationship that it was required by the nature of her
employment.” Id.
               Here, Claimant’s presence on the shuttle bus was a necessary part of
her employment, because it was the means by which she traversed between her work
station (i.e., the terminal) and the parking lot designated for airport employees. As
found by the WCJ, the shuttle bus is “specifically designated as an employee bus to
travel from the terminal to the [employee] parking lot.”5 (WCJ Decision, attached
to Petitioner’s brief as “Ex. 2.”) Claimant’s utilization of the shuttle bus service was
expected, so long as she elected to drive to work. Claimant’s presence on the shuttle
bus, therefore, was so connected to her employment relationship that it was required
by the nature of her employment, and the WCJ did not err in concluding as such.
The absence of a directive by Employer instructing Claimant to utilize the shuttle
bus does not alter this analysis, just as the fact that the claimant in ICT Group
independently decided to leave the building during her lunch break, without
instruction or a directive by employer, did not alter the analysis in that case.




       5
         We also note that there is no record evidence to indicate that Claimant would have been
able to walk from the airport terminal to the employee parking lot. Even if such evidence existed,
it would not alter the outcome of this matter.

                                               10
Accordingly, the order of the Board is affirmed.




                   P. KEVIN BROBSON, Judge




                           11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


US Airways, Inc. and Sedgwick         :
Claims Management Services, Inc.,     :
                        Petitioners   :
                                      :
            v.                        :   No. 612 C.D. 2017
                                      :
Workers’ Compensation Appeal          :
Board (Bockelman),                    :
                      Respondent      :


                                  ORDER


            AND NOW, this 22nd day of February, 2018, the order of the Workers’
Compensation Appeal Board, is AFFIRMED.




                              P. KEVIN BROBSON, Judge